—Appeal by defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered June 3, 1983, convicting him of murder in the second degree (two counts), burglary in the first degree (three counts), and robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
The trial court properly found that the police conduct was not suggestive during the pretrial photographic and corporeal identification procedures. Consequently, there was no error in *425permitting Mr. Pingúelo to identify defendant at trial (see, People v Wilson, 107 AD2d 945, 947). In any event, under the circumstances, the objection made a day later after two more witnesses had testified did not preserve the alleged error in permitting the identification by Mr. Pingúelo.
Most of defendant’s remaining contentions have not been preserved for review (see, People v Herbert, 100 AD2d 883). Those that were preserved have been considered and found to be without merit. Lazer, J. P., Mangano, Gibbons and Weinstein, JJ., concur.